 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    HPEV, INC.,                                           Case No. 2:13-cv-001548-JAD-GWF
 8                                         Plaintiff,
             v.                                                          ORDER
 9
      SPIRIT BEAR LIMITED, et al.,
10
                                        Defendants.
11

12          This matter is before the Court on Marquis Aurbach Coffing’s Motion to Withdraw as
13   Counsel of Record, Adjudicate Attorney Lien, and Reduce Fees to Judgment (ECF No. 205), filed
14   on June 19, 2019.
15                                          BACKGROUND
16          This matter arises as a result of Plaintiff seeking declaratory relief as to a settlement
17   agreement and allegations of intentional interference with prospective economic advantage. See
18   Complaint (ECF No. 1). Spirit Bear Limited (“Spirit Bear”) filed a third-party complaint against
19   Plaintiff. See ECF No. 38. On May 2, 2016, the Court approved the derivative action settlement
20   agreement and dismissed the derivative action. ECF No. 203. Marquis Aurbach Coffing (“MAC”)
21   requests leave to withdraw as counsel for Defendant/Third Party Plaintiff Spirit Bear because
22   representation would result in an unreasonable financial burden to the movant.
23          Marquis Aurbach Coffing further requests that the Court adjudicate its attorney lien and
24   reduce its fees and costs to judgment. Spirit Bear engaged MAC to represent it in this matter.
25   Spirit Bear executed, and its president Jay Palmer signed, a fee agreement on May 18, 2015, which
26   provided for attorney’s fees in the amount of $375.00 per hour for Terry Coffing, Esq., $210 per
27   hour for Vincent Vitatoe, Esq., and $155 per hour for work performed by law clerks or paralegals.
28   See ECF No. 205, Exhibit 1. The fee agreement states as follows:
                                                        1
            Either party may terminate this Agreement by giving written notice to the other. In
 1          the event fees or costs are owing to MAC upon termination, Client agrees to pa
            MAC such fees upon termination and further agrees that MAC will have a lien on
 2          any and all claims or causes of action on which MAC was working; on all funds or
            property which has been or is later recovered; and on all files and work papers
 3          produced by MAC.
 4          MAC requests the Court to adjudicate its attorney’s lien for unpaid fees in the amount of

 5   $39,145.41 pursuant to Nevada Revised Statute (“NRS”) 18.015.

 6                                              DISCUSSION

 7          Nevada recognizes two kinds of attorney's liens: (1) a special “charging lien” and (2) a

 8   “retaining lien.” See Nevada Revised Statute (“N.R.S.”) § 18.015; Argentena Consol. Min. Co. v.

 9   Jolley Urga Wirth Woodbury & Standish, 216 P.3d 779, 784 (Nev.2009). A statutory “charging

10   lien” attaches to the judgment or settlement that the attorney obtained for the client. N.R.S. §

11   18.015; Figliuzzi v. Eight Judicial Dist. Court In and For County of Clark, 890 P.2d 798, 801

12   (Nev.1995). By contrast, a “retaining lien” arises under common law and allows a discharged

13   attorney to withhold the client's file and other property until the court, at the request or consent of

14   the client, adjudicates the client's rights and obligations with respect to the lien. Argentena Consol.

15   Min. Co., 216 P. 3d at 784.

16          Before the Court can adjudicate a charging lien, the moving party must demonstrate that it

17   has perfected its lien. N.R.S. 18.015(3); Cohen v. Gold, 2018 WL 1308945, at *3 (D. Nev. Mar.

18   12, 2018). N.R.S. 18.015(3) instructs that, to perfect a lien, an attorney must serve “notice in

19   writing, in person or by certified mail, return receipt requested, upon his or her client...claiming

20   the lien and stating the amount of the lien.” MAC submits that its lien has been perfected by

21   service of the notice of attorney lien on Plaintiffs. See Motion (ECF No. 205), 5. MAC, however,

22   has not shown that it has properly perfected its lien pursuant to NRS 18.015(3). MAC provides

23   no further information beyond a conclusory statement that its lien was “perfected by service of the

24   Notice of Attorney Lien on Plaintiffs.” The Court, therefore, denies MAC’s request to adjudicate

25   lien and reduce fees to judgment without prejudice.

26          I.      Motion to Withdraw

27          MAC requests withdrawal as counsel of record for Spirit Bear Limited. The movants

28   substantially establish good cause for the withdrawal. Accordingly,
                                                       2
 1          IT IS HEREBY ORDERED that Marquis Aurbach Coffing’s Motion to Withdraw

 2   Counsel of Record, Adjudicate Attorney Lien, and Reduce Fees to Judgment (ECF No. 205) is

 3   granted, in part, and denied, in part according to the provisions herein.

 4          IT IS FURTHER ORDERED that MAC’s request to withdraw as counsel of record is

 5   granted.

 6          IT IS FURTHER ORDERED that Spirit Bear Limited must retain new counsel if it

 7   intends to continue to litigate this matter. A corporation or limited liability company may appear

 8   in federal court only through licensed counsel. U.S. v. High Country Broad. Co., Inc., 3 F.3d 1244,

 9   1245 (9th Cir. 1993). Spirit Bear shall have until August 29, 2019, to advise the Court if it will

10   retain new counsel.

11          IT IS FURTHER ORDERED that the Clerk of the Court shall:

12          1.      Add the last known address of Spirit Bear Limited to the civil docket:
13
                           Spirit Bear Limited
14                         c/o Jay Palmer
                           1470 First Avenue, No. 4A
15                         New York, NY 10075
16          2.      Serve Spirit Bear Limited with a copy of this order at its last known address listed
                    above.
17

18          Dated this 29th day of July, 2019.

19

20                                                        GEORGE FOLEY, JR.
                                                          UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                      3
